Citation Nr: 1135953	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1974, and from June 8, 1977 to June 15, 1977.

This matter is before the Board of Veterans' Appeals (Board) from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for chronic sinusitis and assigned a noncompensable evaluation, effective February 10, 2006.  In August 2009, the RO increased the evaluation to 10 percent, effective February 10, 2006.  As this increased evaluation does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

On the October 2007 Form 9, the Veteran initially checked the box indicating that he wanted a Board hearing at the RO, but then crossed that out and checked the box indicating that he does not want a Board hearing.    

The issues of entitlement to service connection for bronchitis, to include as secondary to service-connected chronic sinusitis, and temporomandibular joint disorder (TMJ) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent and credible medical evidence establishes that the Veteran's chronic sinusitis is not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.






CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Codes (DCs) 6510-6514, 6522 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has obtained service as well as VA treatment records.  The Veteran has submitted selected private medical records; he has not provided releases to allow VA to obtain complete records on his behalf, nor has he elected to submit all records of private treatment.  VA has provided the opportunity to give testimony before the Board; the Veteran did not take advantage of this opportunity.  VA afforded the Veteran an examination in July 2009.  The examination is adequate for adjudication purposes, as it describes in full the current manifestations of the Veteran's service-connected disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.

Accordingly, the Veteran is not prejudiced by a decision on the claim at this time.



II.  Analysis

The Veteran seeks an initial evaluation in excess of 10 percent for chronic sinusitis.  He contends that he has frequent incapacitating episodes each year, with pain and headaches, and that he takes Zyrtec and uses nasal sprays.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The RO granted service connection for chronic sinusitis in September 2006, assigning a noncompensable evaluation, effective February 10, 2006, under 38 C.F.R. § 4.97 DC 6510.  In August 2009, the RO increased the evaluation to 10 percent, effective February 10, 2006.

Sinusitis is rated under 38 C.F.R. § 4.97, General Rating Formula for Sinusitis. Under DCs 6510-6514, the criteria for the next higher evaluation, 30 percent, requires three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6510-6514.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The note following the diagnostic code indicates that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

A January 2006 private treatment record from Dr. WH shows that the Veteran was treated for chronic sinusitis, and that the condition had improved but not resolved.  An antibiotic was prescribed.

An April 2006 letter from Dr. WH notes that the Veteran had been his patient since 1995.  He stated that "[f]or the past several years, he has been treated for frequent and recurrent ear and sinuses infection, for which he required treatment with . . . antibiotics."

A December 2006 letter from Dr. JAH notes that the Veteran had been his patient for more than two years, and that he had reviewed Dr. WH's medical records dating back to 1995.  The letter included a synopsis of those records, which shows that the Veteran was treated for a sinus infection in January 2006 and November 2006.  He was treated with an antibiotic both times.  Dr. JAH wrote:  "These records make it unmistakably clear that [the Veteran] has been burdened by an extreme number of respiratory tract infections over the last 12 years.  I therefore disagree with the finding that Mr. [redacted] does not meet the criteria for service-connected sinus and upper respiratory tract disease."

A December 2007 VA treatment record shows that the Veteran was there for follow up of his sinuses.  He complained of congestion.  The prior medical history did not include sinusitis.  He stated that he had been taking Zyrtec for years and used an over-the-counter nasal spray "when filled up."  A physical examination noted a deviated left septum.  Sinusitis was not diagnosed.  The clinician offered to request a CAT scan, but the Veteran declined because he was claustrophobic.  The clinician requested an ENT consultation instead.  In a January 2008 addendum, the clinician noted that sinus X-rays were normal.

The Veteran did not show up for a March 2008 ENT appointment.  When questioned, he stated that the appointment was "no longer needed."

In September 2008, the Veteran was treated for "sinus problems."  He stated that he had had a sinus infection while working in Iraq and was treated with an antibiotic. A physical examination noted mild edema of the nasal concha and clear drainage.  The diagnosis was chronic sinus problems.  The clinician prescribed Nasonex and an antibiotic.

A July 2009 QTC examination report shows that the Veteran reported 3-4 sinus infections per year, with purulent mucus, headaches, pain, and "interference with breathing through the nose."  Each infection lasted from 2-3 weeks and required approximately three weeks of antibiotics.  He was on maintenance of Zyrtec and Nasonex.  He denied a history of sinus surgery.  Mild sinus congestion was noted upon physical examination, which the examiner stated was "probably allergic, seasonal due to exposure to dust and pollen."  There was mild sinus tenderness noted at the left maxilla with no purulent discharge and no postnasal drip.  X-rays showed minimal frontal sinusitis.  The diagnosis was chronic frontal sinusitis.  Subjective factors were pain, discharge, and interference with breathing.  Objective factors were left maxillary tenderness and abnormal sinus X-rays.  The examiner noted that this condition "mildly" affected the Veteran's activities of daily living.




An August 2009 letter from Dr. WH contains the following statement:

[The Veteran] has suffered from chronic sinusitis-bronchitis.  He usually presented with sinus congestion, cough, headache, pain, and lightheadedness.  For the past several years he required to have extended oral antibiotic treatment (2 weeks or more) several times a year.

The competent and credible medical evidence of record does not show that the Veteran has three or more episodes of incapacitating sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes of sinusitis during any one year during the pendency of the Veteran's increased rating claim.  See 38 C.F.R. § 4.97, DCs 6510-6514.  The medical evidence of record does show that the Veteran requires occasional medical treatment for his sinusitis, however the frequency and type of treatment he receives does not meet the requirements for a rating higher than 10 percent.  While records reflect that the Veteran was treated for sinus complaints in January 2006, November 2006, December 2007, and September 2008, at no time did the Veteran report a need for bed rest, nor did treating doctors indicate that such was prescribed or recommended.  X-rays do show chronic sinus involvement, if not active disease.

The private medical records associated with the claim file, supplied by the Veteran, do not corroborate his accounts.  Antibiotic use was shown on only three occasions - in January 2006, November 2006, and September 2008.  He was never treated with antibiotics more than twice in a given year.  Further, the length of time antibiotics were administered was not prolonged; it was of three weeks or less duration according to the treatment records and the Veteran's statements to the VA examiner.  Finally, in the absence of any medical order or recommendation for bed rest, the definition of "incapacitating episode" cannot be met.

The number of non-incapacitating episodes documented in treatment records, again, never exceeds two in any given year.  Although the Veteran and Dr. WH have alleged more frequent episodes, the Veteran also stressed that he seeks treatment with his private doctors for his sinusitis episodes, and those records simply do not support these allegations.

The Veteran's disability could also be rated under DC 6522.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated as 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  None of the Veteran's examination or treatment records noted nasal polyps; therefore, DC Code 6522 does not apply.

At no time since the pendency of the Veteran's claim has his sinusitis met or nearly approximated the criteria for a higher rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.

The Veteran, as a layperson lacking in medical training and expertise, cannot provide a competent opinion on a matter as complex as the extent of his disability, and his views in that regard are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Moreover, the nature and extent of the treatment he has reported, is not borne out by the medical evidence of record.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for the Veteran's sinusitis.  The Veteran has not required hospitalization due to this service-connected disability, and marked interference with employment due to chronic sinusitis has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against an evaluation in excess of 10 percent for sinusitis; there is no doubt to be resolved; and an increased evaluation is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


